Exhibit 8.1 HERMAN H. PETTEGROVE Attorney At Law 23 July 2007 David R. Koos, Chairman & CEO Bio-Matrix Scientific Group, Inc. 8885 Rehco Road San Diego, CA 92121 Dear Mr. Koos: RE:Letter of Authorization This letter is written for the purpose of authorizing you to use my tax opinion in conjunction with your SB-2 registration statement to be filed with the United State Securities and Exchange Commission. Furthermore, this is my consent to use the tax opinion letter I wrote for all your purposes consistent with the above statement of purpose. Very truly yours, /s/ Herman H. Pettegrove Herman H. Pettegrove HP/hs 1350 Main Street, Venice, California 90291 * Phone (310) 392-5400 * Fax (310) 392-5441
